Name: Commission Regulation (EEC) No 696/87 of 11 March 1987 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3 . 87 Official Journal of the European Communities No L 68/5 COMMISSION REGULATION (EEC) No 696/87 of 11 March 1987 on the supply of various lots of butteroil as food aid tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (5), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 231 /87 (4), and in particular Article 6 (7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 620 tonnes of butteroil to be supplied fob, cif or free at desti ­ nation ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 29, 4. 2. 1986, p. 3 . (3) OJ No L 148 , 28 . 6. 1968 , p. 13 . (j OJ No L 25, 28 . 1 . 1987, p. 3 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . Ã 6) OJ No L 371 , 31 . 12. 1985, p . 1 . No L 68/6 Official Journal of the European Communities 12. 3 . 87 ANNEX Notice of invitation to tender (') Description of the lot A K 1 . Programme : 1986  Action No 80/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Tanzania 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 40 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9. Specific characteristics  10. Packaging 5 kilograms 11 . Supplementary markings on the packaging 'ACTION No 80/87 / TANZANIA 0229802 / ACTION OF THE WORLD FOOD PROGRAMME / ZANZIBAR' 12. Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) ( «) f) (8) 12. 3 . 87 Official Journal of the European Communities No L 68/7 Description of the lot B 1 . Programme : 1986  Action No 67/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient ICRC 3. Country of destination Nicaragua 4. Stage and place of delivery cif Corinto 5. Representative of the recipient (2) (3)  6. Total quantity 100 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9. Specific characteristics  10. Packaging 2,5 kilograms (10) 11 . Supplementary markings on the packaging a red cross 10 x 10 cm and : 'NlC-174 / ACCION No 67/87 / ACCION DEL COMITE INTERNACIONAL DE LA CRUZ ROJA / CORINTO' 12. Shipment period Before 30 April 1987 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (*) Q (^ Q No L 68/8 Official Journal of the European Communities 12. 3 . 87 Description of the lot C 1 . Programme : 1986  Action No 66/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 3 July 1986 2. Recipient Madagascar, Ministry of Finance, Antananarivo 3 . Country of destination Madagascar  Toamasina 4. Stage and place of delivery fob 5. Representative of the recipient (3) Embassy of the Democratic Republic of Madagascar, avenue de Tervuren 276  1150 Brussels Tel : 770 17 26  Telex : 61196 MAD Bruxelles 6. Total quantity 180 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging on 11 . Supplementary markings on the packaging 'ACTION N » 66/87 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE Ã LA RÃ PUBLIQUE DÃ MOCRATIQUE DE MADAGASCAR' 12. Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (n) 12. 3 . 87 Official Journal of the European Communities No L 68/9 Description of the lot D 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 18 July 1986 2. Recipient C2) 3 . Country of destination Luanda 4. Stage and place of delivery cif Luanda 5. Representative of the recipient S.E. Mme Tavira  Ambassadeur d'Angola Ã Bruxelles, 182 rue Franz Merjay, 1180 Brussels Tel : 344 49 86  Telex : 63170 EMBRUX 6. Total quantity 100 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10. Packaging 0 11 . Supplementary markings on the packaging 'DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A ANGOLA' 12. Shipment period Before 15 June 1987 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) No L 68/10 Official Journal of the European Communities 12. 3 . 87 Description of the lot E 1 . Programme : 1986  Action No 79/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Tanzania 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 200 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10. Packaging O 11 . Supplementary markings on the packaging a red dot of at least 30 cm and : 'ACTION No 79/87 / TANZANIA 0224702 / ACTION OF THE WORLD FOOD PROGRAMME / DAR-ES-SALAAM' 12. Shipment period Before 30 April 1987 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period - (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) i5) (*) (^ (") 12. 3. 87 Official Journal of the European Communities No L 68/11 Notes (1) This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary or his representative with a view to determining what documents are required for the consignment and the details of period, rate and other circumstances concerning shipment. (4) Commission delegate to be contacted by the tenderer : see list published in Official Journal of the Euro ­ pean Communites No C 227 of 7 September 1985, page 4. (*) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (*) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease . f7) The successful tenderer shall transmit to the representatives of the beneficiary at the time of delivery a health certificate . ( ®) The successful tenderer shall transmit to the representatives of the beneficiary at the time of delivery a certificate of origin . (') In new bunged metal drums, coated inside with food can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. (10) Shipment to take place in 20-foot containers ; Conditions FCL/LCL. Shippers count-load and stowage (els). (n) The container location costs shall be borne by the 'SociÃ ©tÃ © Malgache des produits laitiers . Authorized : SociÃ ©tÃ © Malgache des transports maritimes BP. 4077  Antananarivo  Telex : 22277. C 2) Central Leiteira de Luanda CP 3755, Luanda Tel : 46 33 79  Telex : MINAGRI 3322 AN with the following mention : 'favor transmitir ao director da CELL, UEE ).